Citation Nr: 0202227	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-15 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
anxiety reaction with depression prior to August 1993.

2.  Entitlement to a rating in excess of 50 percent for an 
anxiety reaction with depression from August 1993 to May 
1998.

3.  Entitlement to a rating in excess of 70 percent for an 
anxiety reaction with depression since May 1998.

4.  Entitlement to a rating in excess of 20 percent for 
spinal stenosis of the cervical spine with headaches.

5.  Entitlement to a rating in excess of 10 percent for ulnar 
neuropathy of the left upper extremity.

6.  Entitlement to a rating in excess of 10 percent for ulnar 
neuropathy of the right upper extremity.

7.  Entitlement to an effective date prior to May 9, 1997, 
for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board notes that the RO granted initial 
entitlement to service connection for the issues on appeal in 
April 1992.  Thereafter, the veteran disagreed with the 
ratings and the issues have been under appeal.  The issues, 
therefore, are taken to include whether there is any basis 
for a "staged" rating at any pertinent time, to include 
whether current increases are in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the statement and the 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran on these 
issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, the Board is undertaking additional development on 
the issue of entitlement to an earlier effective date prior 
to May 9, 1997, for a grant of entitlement to TDIU pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.

Moreover, the Board finds that information obtained regarding 
the issue of entitlement to an earlier effective date for a 
TDIU may include pertinent evidence regarding the issues of 
the appropriate ratings for his psychiatric disorder.  
Accordingly, the Board will hold the issues of the ratings 
for an anxiety reaction with depression in abeyance until 
completion of the development for a TDIU.

Finally, a videoconference hearing was held before the 
undersigned Member of the Board in July 2001.  A transcript 
of the hearing testimony has been associated with the claims 
file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims adjudicated by 
this decision.

2.  The veteran's cervical spine disability is currently 
manifested by subjective complaints of pain, numbness, and 
limitation of motion.

3.  Severe limitation of motion of the cervical spine is 
shown.  

4.  There is no objective finding of ankylosis or severe 
neurological involvement of the cervical spine.  

5.  The veteran's ulnar neuropathy of the upper extremities 
is manifested by subjective complaints of altered sensation, 
full range of motion, and a weak grip, right greater than 
left.  There is no objective evidence of wasting of the ulnar 
musculature, loss of endurance, temperature alteration, or 
loss of light touch, proprioception, or finger movement. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for spinal stenosis of the cervical spine with 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5010-
5003, 5287, 5290, 5293 (2001).

2.  A rating in excess of 10 percent for ulnar neuropathy of 
the left upper extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124a, DC 8516 (2001).

3.  A rating in excess of 10 percent for ulnar neuropathy of 
the right upper extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124a, DC 8516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

Moreover, the VA General Counsel issued a precedential 
opinion in July 1997, which held that a claimant who had 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
Thereafter, citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), the General Counsel found that that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under DC 5003 and § 4.59 would be available.  See VAOPGCPREC 
9-98.  

In this case, the veteran asserts that his disabilities are 
worse than evaluated.  With the exception of an increase in 
his service cervical spine disability, the Board finds that 
the veteran's remaining disability evaluations are supported 
by the record.  As noted above, the veteran has been in 
receipt of a total disability rating for much of the time 
under appeal and maintains that he is entitled to an earlier 
effective date for his total disability rating.  Further, the 
issue related to his psychiatric disorder will be held in 
abeyance pending development of his TDIU claim.

I.  Entitlement to a Rating in Excess of 20 Percent for 
Spinal Stenosis of the Cervical Spine with Headaches

Historically, the RO granted entitlement to service 
connection for spinal stenosis of the cervical spine by 
rating decision dated in April 1992 and assigned a 20 percent 
disability rating on the basis that an in-service MRI showed 
cervical spinal stenosis, thought to be congenital, and 
complaints of pain.  A VA examination suggested that the 
veteran's headaches were muscle contractions related to his 
cervical condition.  Thereafter, the veteran was granted 
service connection for spinal stenosis with headaches.  

The veteran contends, in essence, that his disability is 
worse than currently rated.  At a hearing before the Board, 
he reported that he was in constant neck pain radiating down 
his shoulders and arms, experienced severe stress headaches, 
and could only move his neck 5 degrees.  Upon further 
questioning, he reported that his headaches were debilitating 
and he was on regular medication and had to lie down for 30 
minutes before he could function again.  

The RO rated the veteran's cervical stenosis with headaches 
under DC 5293 (intervertebral disc syndrome).  The Board will 
also consider DCs 5003, 5010, 5287, and 5290 for arthritis, 
cervical ankylosis, and limitation of motion.  Traumatic 
arthritis is rated as degenerative arthritis under DC 5003.  
Degenerative arthritis under DC 5003 established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DC, a rating of 10 
percent is warranted for each major joint or groups of joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.

Under DC 5287, cervical ankylosis in a favorable position 
warrants a 30 percent evaluation.  A 40 percent evaluation 
may be assigned for cervical ankylosis in an unfavorable 
position.  Slight limitation of motion of the cervical 
segment of the spine warrants a 10 percent evaluation under 
DC 5290.  A 20 percent evaluation requires moderate 
limitation of motion; while a 40 percent evaluation, the 
highest given under this code, requires severe limitation of 
motion.

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

After a review of the evidence, the Board concludes that a 30 
percent rating, but no more, for a cervical spine disability 
is warranted based on severe limitation of motion.  
Specifically, the veteran's current rating contemplates 
moderate limitation of motion under DC 5290.  In a March 1992 
disability examination, range of motion was reported as 
flexion to 10 degrees, extension to 10 degrees, and bilateral 
rotation to 20 degrees.  An August 1993 VA cervical spine 
examination reflected flexion to 25 degrees until pain, 
extension to 10 degrees until pain, left and right lateral 
flexion to 35 degrees without pain, left rotation to 30 
degrees until pain, and right rotation to 20 degrees until 
pain.  

A private examination dated in April 1995 related that the 
veteran's extension was essentially normal, and rotation was 
limited by 25 percent, bilaterally.  Further, a VA neurologic 
examination dated in May 1996 indicated that the veteran had 
full range of motion of the neck.  Nonetheless, in a May 1996 
spine examination (several days after the neurologic 
examination), the veteran complained of constant neck pain 
and would barely move his neck; however a cervical spine X-
ray was reportedly normal.  The diagnoses included neck pain, 
undetermined etiology.  

More recent medical records reflect that in a January 1998 
disability examination, range of motion was reported as 
flexion to 5 degrees, extension to 5 degrees, left and right 
lateral rotation to 10 degrees.  Similarly, in a February 
1998 and a March 1998 VA examination, the veteran resisted 
turning his head in any range of motion by more than 5 
degrees.  Giving the veteran the benefit of the doubt, the 
Board finds that severe limitation of motion of the cervical 
spine is currently shown and a 30 percent rating under DC 
5290 is warranted.  As this is the highest rating available 
under this diagnostic code, no higher schedular rating is 
warranted.  Further, compensation is anticipated under this 
code for limitation of motion and a separate compensable 
rating for arthritis is not warranted.

Next, the Board finds that the medical evidence does not 
support a higher rating for ankylosis of the cervical spine.  
Ankylosis is defined as stiffening or fixation of a joint.  
Specifically, an X-ray dated in January 1992 reflected that 
vertebral heights and intervertebral disc spaces were well 
maintained.  Moreover, an August 1993 X-ray of the cervical 
spine was negative and without evidence of fracture, 
dislocation, cervical ribs or other abnormalities.  The 
alignment was good with well maintained vertebral heights and 
intervertebral disc spaces.  Because the evidence does not 
show ankylosis of the cervical spine, there is no basis under 
DC 5287 for a higher rating.

Moreover, DC 5293 provides for a 40 percent schedular rating 
for severe symptoms of intervertebral disc syndrome with 
recurring attacks and intermittent relief.  While the veteran 
complained of recurring attacks, the evidence does not 
reflect severe symptoms to warrant a higher rating.  In this 
regard, a March 1992 disability examination noted that the 
veteran's upper extremities pulses were good and grip 
strength was 4/5, bilaterally; however, fine dexterity was 
compromised.  

In addition, both an August 1993 and a May 1996 X-ray of the 
cervical spine were negative and without evidence of 
fracture, dislocation, cervical ribs, arthritis, or other 
abnormalities.  The alignment was good with well maintained 
vertebral heights and intervertebral disc spaces.  The May 
1996 X-ray report specifically noted no changes from a 1992 
X-ray.  Further, a May 1995 MRI showed "mild" effacement of 
the ventral subarachnoid space at C5-6 and "mild" spinal 
canal stenosis.  Moreover, a June 1995 CT scan reflected a 
"mild" degenerative disc bulging at C4-5 and C5-6 with 
"minimal" degenerative hypertrophy, but no impingement upon 
the nerve roots or spinal cord.  While a private treating 
physician diagnosed cervical hyperextension/flexion syndrome 
based on nerve conduction studies, the Board finds no basis 
on which to assign a higher rating under DC 5293, given the 
characterization of the diagnostic testing as a minimal 
disability and his level of complaints.  

Moreover, a May 1996 VA examination revealed that the veteran 
had full strength in his extremities, sensation was normal, 
reflexes were 2+ and symmetric throughout, nerve conduction 
studies of the upper extremities were normal except for a 
delay through the veteran's right elbow (which the Board has 
considered as part of the veteran's service-connected ulnar 
neuropathy disability).  In November 1998, the veteran was 
hospitalized for chronic pain syndrome primarily of the low 
back but also included the neck and mid-back.  There was no 
evidence of motor deficits, no sensory deficits, no 
cerebellar signs, and his gait was normal.  Further, the 
veteran has shown no evidence of fixed deformity, swelling, 
spasm, or cranial nerve problems as specifically indicated in 
August 1993 (VA), April 1995 (private), May 1996 (VA), and 
February 1998 (VA) examinations.

The lack of severe neurological involvement is also supported 
by the most recent VA cervical spine examination report which 
found no evidence of localized tenderness or muscle spasms, 
although the veteran held his neck rigid and refused to move 
it (considered in the limitation of motion analysis), despite 
no objective physical findings consistent with a bulging disc 
or spinal stenosis.  This "negative" clinical evidence 
against the assignment of a greater than the now-30 percent 
disability rating outweighs any uncorroborated "positive" 
contentions by the veteran as to more severe symptoms.  In 
the absence of findings of severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, a 
higher than 30 percent evaluation under DC 5293 is not 
warranted. 

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and the provisions of 
38 C.F.R. § 4.40 et seq., there is no basis on which to 
assign a higher than 30 percent disability.  Significantly, 
as noted above, there is no basis under the schedular 
criteria for a rating higher than the now-assigned 30 percent 
under DCs 5287 or 5293.  As noted above, physical 
examinations have revealed no tenderness, few muscle spasms, 
no fixed deformities, and no more than moderate neurological 
involvement.  Accordingly, the Board finds that the 
limitation of motion warrants a 30 percent rating, but no 
more, as there are no indicia of a higher rating, such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc.

The Board has also considered the veteran's complaints of 
headaches and finds that they do not establish a basis for a 
separate rating.  First, the medical evidence establishes a 
relationship between the veteran's headaches and his cervical 
spine disability as evidenced by a specific VA examination 
opinion.  Therefore, there is no basis for a separate rating 
based either on migraine headaches or headaches as a result 
of head trauma.  Further, the medical evidence fails to 
indicate on-going treatment for complaints of headaches.  
Specifically, the veteran has had very few complaints of 
headaches except as they relate to his cervical spine 
complaints.  Therefore, the Board considers his complaints of 
headaches to be part and parcel of his cervical spine 
disability.

II.  Entitlement to a Rating in Excess of 10 Percent for 
Ulnar Neuropathy of the Left and Right Upper Extremities

Historically, the RO granted entitlement to service 
connection for ulnar neuropathy of the left and right upper 
extremities by rating decision dated in April 1992 and 
assigned a 10 percent disability rating each on the basis 
that service medical records showed peripheral nerve 
entrapment.  The veteran underwent a surgical release of the 
right ulnar nerve in service without improvement.  

At a hearing before the Board, the veteran testified that he 
could not pick up small objects, had trouble with eating 
utensils, experienced shakes in his hands, and had numbness 
from the triceps to the fingers, bilaterally, which bothered 
him more in cold weather.

The RO rated the veteran's upper extremity neuropathy under 
DC 8516 (ulnar nerve).  Under DC 8516, a 10 percent rating 
for mild, incomplete paralysis of the ulnar nerve on the 
minor and major hands (the veteran is right-handed) will be 
assigned.  Ratings of 30 percent and 20 percent are warranted 
for moderate incomplete paralysis, of the minor and major 
hands, respectively.  Ratings of 40 percent and 30 percent 
rating will be assigned for severe incomplete paralysis of 
the major and minor hands, respectively.  Complete paralysis, 
with griffin claw deformity, flexor contractor of the ring 
and little fingers, atrophy, loss of extension, an inability 
to spread the fingers, an inability to adduct the thumb, and 
wrist weakening, warrants a 60 percent and 50 percent 
disability rating for the major and minor hand, respectively.

Based on the medical evidence of record, the Board finds that 
mild incomplete paralysis is shown bilaterally and 10 percent 
disability ratings are warranted for ulnar neuropathy of the 
left and right upper extremities.  Specifically, in an April 
1995 private examination, the veteran's upper extremities 
showed normal strength, proximally and distally, and there 
was no wasting of the ulnar musculature.  Pin prick, light 
touch, and proprioception of both upper extremities was 
normal.  Tone was also normal.

In a May 1996 private examination, the veteran reportedly had 
full strength in his upper extremities.  Sensation was 
normal.  Reflexes were 2+ and symmetrical throughout.  Nerve 
conduction studies of the upper extremities were normal with 
the exception of some residual right ulnar delay at the 
elbow.  The examiner remarked that he felt the veteran's 
condition was essentially unchanged since a February 1992 
examination.  In a June 1996 Occupational Therapy evaluation, 
the veteran's left hand strength was within functional limits 
but the right hand gross grasp was weak, especially for 
writing.  His fine motor coordination was below his age group 
but the accuracy was good bilaterally.  Endurance was fair to 
good.  Elbow to wrist muscles, finger abduction and 
adduction, and finger movements were good but he was noted to 
have bilateral arm weakness.  Light touch, proprioception, 
and temperature discrimination were intact.  

A January 1998 disability examination showed that the 
veteran's grip strength was poor at 2/5.  He had loss of 
dexterity and was unable to button a shirt.  In a February 
1998 VA examination, the deep tendon reflexes in the upper 
extremities were intact and 2+, equal and bilateral.  There 
was some subjective diminution of sensation in the fingers 
but he had full range of motion and radial pulses were easily 
palpable.  Grip in both hands was excellent.  In a March 1998 
VA examination, the veteran had full strength in the upper 
extremities but experienced altered sensation in the ulnar 
distribution of both hands.  Reflexes were 2+ throughout and 
a positive Tinel's sign was present in the left elbow.  A 
nerve conduction study reportedly showed a left ulnar delay 
at the elbow.

Based on the evidence above, including the recent VA 
examination and outpatient treatment reports, the Board finds 
that higher ratings for ulnar neuropathy are not warranted at 
this time.  Specifically, he is currently rated for mild 
incomplete paralysis of the ulnar nerve, bilaterally.  

As noted, the May 1996 examination report showed "normal 
sensation."  Moreover, while grip strength has been reported 
as diminished, reflexes were intact, endurance was fair to 
good, he has had full range of motion, and sensation to light 
touch, proprioception, and temperature discrimination were 
intact.  Finally, there is no evidence of symptoms consistent 
with deformity, contractions, atrophy, or loss of motion, 
which would constitute moderate incomplete paralysis.  
Accordingly, while the veteran experiences a loss of some 
sensation in his arms, the Board can find no basis on which 
to assign higher ratings.

With respect to all the veteran's claims, the Board has 
considered the veteran's multiple written statements and 
sworn testimony that his service-connected disabilities are 
worse than currently evaluated.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of increased 
disabilities.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that the veteran's cervical spine disability 
warrants a 30 percent disability, but no more, and his 
remaining service-connection disabilities are appropriately 
rated.

Finally, the Board has taken into consideration the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  Among other things, the VCAA eliminated the concept 
of a well-grounded claim, redefined the obligations of the VA 
with respect to notification and the duty to assist, and 
superseded the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claim, in the statements of 
the case that were provided to him by RO.  Moreover, he 
requested and was scheduled for a hearing before the Board.  
Based on the above, the Board finds that the veteran was made 
fully aware of what was required to substantiate his claims, 
but no additional evidence was thereafter submitted.  
Therefore, the mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to a rating of 30 percent, but no 
more, for spinal stenosis of the cervical spine is granted, 
subject to the law and regulations governing the award of 
monetary benefits. 

The claim for entitlement to a rating in excess of 10 percent 
for ulnar neuropathy of the right upper extremity is denied.

The claim for entitlement to a rating in excess of 10 percent 
for ulnar neuropathy of the left upper extremity is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

